internal_revenue_service department of the treasury index number number washington dc person to contact telephone number refer reply to cc dom p si - plr-119121-98 date date x a d1 d2 year year dear this letter responds to the letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 and that the shareholders of x intended that x be an s_corporation effective year x’s first taxable_year a the president of x relied on x’s attorney to timely file a form_2553 election by a small_business_corporation for x’s year taxable_year however it was later discovered that the form most likely had never been filed on d2 a form_2553 containing an effective date of d1 was filed requesting that x be an s_corporation effective for its year taxable_year the service_center accepted the form_2553 for x’s year taxable_year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly the election made by x to be an s_corporation by the filing of the form_2553 which contained an effective date of d1 for the election will be treated as timely made for x’s year taxable_year x should send a copy of this letter to the service_center where x filed its form_2553 to be associated with that form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
